Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims
Claims 1-20 are pending in the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "vacuum enclosures" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The prior reference to ‘a vacuum enclosure’ is 
Claim 1 recites the limitation “the transport tracks” on the second to last line.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 has loadlock transport tracks and transfer chamber transport tracks.  It is unclear whether one of these tracks or both tracks are being referred to.
Claim 11 requires “at least one second processing system attached to the vacuum enclosure at the terminus end.”  Claim 11 depends from claim 1 which is entirely directed towards “a substrate processing system.”  It is unclear whether claim 11 is attempting to include to place a copy of the entire system being claimed within system being claimed, or whether some other component is intended.  For purposes of examination, this is assumed to be a processing chamber - although a plurality of processing chambers are already required by claim 1 and therefore using ‘a second processing chamber’ terminology in claim 11 would raise further indefinite issues.
Claims 2-20 are rejected for their dependence upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Machiyama (US 20060291988) in view of Lee (US 20030136513) and Kurita (US 20120031335).
As to claim 1, Machiyama discloses a substrate processing system comprising:
A vacuum enclosure (figure 1: vacuum cluster tool 100);
A plurality of processing chambers attached to sidewalls of the vacuum enclosure (figure 1: processing chambers 140A-F; paragraph 77);
A transfer chamber coupled to a loading end of the vacuum enclosure via a first gate valve (figure 1: transfer chamber 150 connected to area processing chambers through gate valves 44);
The transfer chamber having transport tracks therein (figure 1: track/rail 192);
A loadlock coupled to the transfer chamber via a second gate valve and having a third gate valve at an entrance side thereof, the loadlock having transport tracks therein (figure 1: loading area 130 with gate valves to transfer chamber 162 and entrance gate valves 133, with track 176)
A wafer holding module attached to a sidewall of a loadlock to hold a wafer (figure 1: cassette 131 attached to gate valve 133);
A plurality of substrate carriers travelling on the transport track for exchanging substrates (figure 1: transfer chamber 150 with substrate carrier robot arms 184A/B, load-lock robotic arms 175A/B for substrate carrying [paragraph 69]).
Machiyama, while disclosing loading, transport, transfer and processing systems for a vacuum system, is silent as to a robot arm outside the load-lock for loading the substrate from another location.
Lee discloses a vacuum cluster tool with load locks, transfer chambers and processing stations (figure 3; abstract).  Lee also discloses knowledge in the art of a robot arm with multiple rotating segments (‘wrists’) located outside the load lock to effect movement of substrate to and from storage locations into the vacuum processing cluster tool (figure 1: robot 10 with sections 10a/b; figure 3: plan view of storage 16 with robot 10 for moving substrates in/out of load locks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an external robot arm with rotation mechanisms, as disclosed by Lee, in the system of Machiyama, because this allows for automated loading/unloading with reduced processing time (Lee at abstract).

Machiyama, while disclosing loading, transport, transfer and processing systems for a vacuum system, is silent as to vertical storage of the substrate inside the loadlock.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that substrates may be vertically loaded and stored, as disclosed by Kurita, in the system of Machiyama, because the orientation can be maintained vertical to allow for subsequent independent and simultaneous processing steps (Kurita at paragraph 32, abstract).
As to claim 10, Kurita discloses vertical substrate carrier positions (paragraph 30-32; figure 1).

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Machiyama in view of Lee and Kurita, as applied to claim 1 above, and further in view of Gramarossa (US 20030010449).
As to claim 2, Machiyama discloses a transport system including tracks for a substrate processing apparatus, but is silent as to a turntable.
Gramarossa discloses a wafer [substrate] processing system in which a robot loads wafers onto carriers for processing in multiple processing stations (abstract; figure 1A).  Gramarossa also knowledge in the art of using a turntable connected to track to allow for 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a turntable, as disclosed by Gramarossa, in the system of Machiyama, because this allows for continuous linear transport and processing (Gramarossa at abstract; paragraph 4).
	As to claim 3, Gramarossa discloses turntable rotation between loading and unloading positions (figure 1A: showing turntable to move substrate along track from loading area to unloading area, with processing sections therebetween).
	As to claim 4, Gramarossa discloses the turntables moving carriers between a first track and a second track (figure 1A: wafer processing section linear track [right side figure] and ‘carrier processing’ linear track section [left side figure]).
	As to claim 5, Machiyama discloses a vacuum enclosure with transport mechanisms therewithin.
Gramarossa discloses turntables to receive substrates after loading and move to the processing sections.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place turntables such as those taught by Gramarossa, inside a vacuum processing system as taught by Machiyama, to allows for transport of the substrates within a vacuum environment for vacuum processing.
As to claim 6, Machiyama discloses the turntable located in the loading/unloading sections (figure 1B: turntable 102 in loading station 104).
.
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Machiyama in view of Lee, Kurita and Gramarossa, as applied to claim 2 above, and further in view of Baumecker (US 6335054).
As to claim 8, Machiyama discloses rails for substrate transport (figure 1), but is silent as to an endless belt with substrate carriers and track exchangers.
Baumecker discloses a transport system of processing substrate in a vacuum system in which a turntable and racetrack rail system with an endless belt are used along with ‘track exchangers’ for transport of substrate into, out of, and through a processing system in a continuous loop (abstract; figure 1 showing racetrack shaped rail system in vacuum chamber 4 with turntable for turnaround of carriers and loading and unloading track exchangers at F and G (out) and B and C (in); figures 6-7: exchange system between sections with robotic arm).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transport system of Baumecker, in the system of Machiyama, because this allows for continuous load/unload and processing (Baumecker at figure 1; abstract).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Machiyama in view of Lee, and Kurita, as applied to claim 1 above, and further in view of Olgado (US 20110097878).

	Olgado discloses a vacuum processing system in which multiple chambers are coupled to a transport chamber for processing of substrates (abstract; figure 6).  Olgado also discloses knowledge in the art of using vertical substrate carriers comprising electrostatic chucks to secure the substrate to the frame and to economically process large are substrates (paragraphs 3-5 and 64).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an electrostatic chuck in vertical position, as disclosed by Olgado, in the system of Machiyama in view of Lee and Kurita, because this allows for clamping a substrate to a carrier in a vertical position for economical processing of large area substrates (Olgado at paragraphs 3-5 and 64).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Machiyama in view of Lee, Kurita, as applied to claim 1 above, and further in view of Baumecker (US 6335054) and Gramarossa.
As to claim 11, Machiyama discloses rails for substrate transport and processing chambers surrounding all walls of the vacuum exchanger, including the end of the rail system (figure 1), but is silent as to a second turntable, an endless belt with substrate carriers and track exchangers for the first turntable.
Baumecker discloses a transport system of processing substrate in a vacuum system in which a turntable and racetrack rail system with an endless belt are used along with ‘track 
Gramarossa discloses a wafer [substrate] processing system in which a robot loads wafers onto carriers for processing in multiple processing stations (abstract; figure 1A).  
Gramarossa also knowledge in the art of using a turntable at each end of an endless belt racetrack to allow for continuous ‘in-line’ processing, reducing contamination sources (abstract; paragraph 4; figure 1A: turntables 102 and 114 at ends of tracks therebetween). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transport system of Baumecker and Gramarossa, in the system of Machiyama, because this allows for continuous load/unload and processing with reduced contamination (Baumecker at figure 1; abstract; Gramarossa at abstract; paragraph 4).

Allowable Subject Matter
Claims 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-13 contains limitations as to details of the endless belt and substrate carriers not taught by the prior art.


Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 






/JASON BERMAN/Primary Examiner, Art Unit 1794